Case 1:14-cr-00075-RA Document 17-43 Filed 06/07/20 Page 1 of 5




           EXHIBITQQ
12/3/2019
                       Case 1:14-cr-00075-RA Document 17-43 Filed 06/07/20 Page 2 of 5
                        South African coordinates Rio scheme in 40 countries of drug and arms trafficking - 12/26/2013 - Daily life - Folha de S.Paulo




        FOLBA DI S.PAIJ10

        South African coordinates Rio scheme in 40
        countries for drug and arms trafficking
        MARCO ANTONIO MARTINS
        OF SAO PAULO

        12/26/2013 3:00 AM

        It was after 11 :30 pm on May 19, 2012 when a couple and their five-year-old daughter landed
        at Rio's Galeao International Airport. At first glance, just another businessman on a family
        vacation.

        "I brought the family to see the city," a relaxed Paul Calder Le Roux, 43, told inspectors.

        In fact, Le Roux was returning to Brazil to consolidate what had begun in November 2011: set
        up in Rio the base of the "multinational" present in 40 countries and specializing in cocaine
        trafficking, weapons, explosives and the sale of prescription drugs via the internet. .

        The arrival of South African Le Roux in Brazil triggered an operation with police from Brazil,
        USA, Australia and Hong Kong, to arrest an international criminal.
        It took two years of investigations until his arrest in September 2012 in Liberia, West Africa. Le
        Roux's variety of erratic business earned him the nickname "Lord of Crime."

        Taken to Washington, where he is in the process, Le Roux made a settlement with the court,
        took prisoners in Australia, Hong Kong, the Philippines and the United States to prison and
        exchanged the death penalty for 25 years in prison.

        With their testimonies, lawsuits have been filed which are also under secret in Brazil, Australia,
        Hong Kong and the Philippines.

            Art Publishing I Folhapress



              TENJlCUlOS DO CRIME
              Mapa mostr1 a~Oes rel.aclpnadas ao sul~africano Paul Calder le Roux

               E:stados .lfoidos.       Holii!.nda               Isra~l                    Hong Kong                    fibpinBS
               Esquem~de                frlve~teo               l:ava o dinheiro           A polidti                    Bar~QS :i~vam para
               vend.a de                r:Hnheiro               ob$ldo com a               apre1lt1'ldEt 20             o pal~ pmduto.'5
               medicamentas             oblido nos              v~nda     de               tonNdasde                    elrefff;nitos €!
               pela internet,           neg6tios :peto                                     subst~ncias
               Para il!St>,             m1.1ndona                                          exp1.i¥iS liflTI Um
               cantrata g.rupo          tt:tmpr:etdt             medica~ntos.·             cart'Qa~entci.               P{lssui vjri~s
               de m.~dlcos que          ·tr!sc1s~s               no pa1S: pe!a             Saio enc;{ltltfa~os         · c;~ntas em.,.~mcos ·
               ate!i'tam o:s                                     internet                  mais :de:US$ .9.5             ~ Manila.! e:aJital
               pedidosde                                                                   miltiq5.1~rt! .               :etas Fftip;itt-, A
               drogas
                   .
                      proibidas                                                            c1>nta,s;. ~~ndr1as          .policia af>(~ruJeu
                   .                                                                                                      pi£tolas1Ziiftes
                  {                                                                                ., J
                                                                                                      I              . (""""
                                                                                                                       . av.aUados
                                                                                                                              ..... - tm US$
https://tools.folha.com.br/print?site=emcimadahora&url=http://www1.folha.uol.com.br/cotidiano/2013/12/1390050-sul-africano-coordenava-do-rio-esqu...     1/4
12/3/2019
                     Case 1:14-cr-00075-RA Document 17-43 Filed 06/07/20 Page 3 of 5
                        South African coordinates Rio scheme in 40 countries of drug and arms trafficking - 12/26/2013- Daily life - Falha de S.Paulo
                                                                                                      1               L   mttnoes


                                       c~tombia
                                       Un~r;J oom. <l
                                       Valle det Cauai,   ·
                                                              eartm d<;i                                                       \
                                       Compra sc:mar para
                                       subriieirirta q1..1e                                                                    \t
                                       transporta cecaina



                                                                                                    Somalia
                                                                                                    Inves:tiu em
                                                                                                                               •     ,,.,   ,,




             Panama                                                                                 militias
             Rabe                                                                                   prfvad.as,
             cocafn<!iem
             barir::osque
             :s:aim da
             Florida (E:UA)
                                            ·"'\                              Zimb~bue
                                                                              .Atua no tranca
                                                                              de armas c~.m
                                                                                                    trificooo
                                                                                                    armase
                                                                                                    nan:6.tkos


                                                          l                   apoJo de um
                                                          j                   isiai1letr.se                            AtislriUa
                                                      i
                                                                              t1gadoao                                 Barcos ehegam
                Equador                      13 r<tsil Rio)                   ~x~p~~sideMte
                                                                                                                       I'll costa do pafs
                Conupi;ao di                 Mi::mta      . no pais           Rabe1J~u1ab .~                           com carrega:·
                agentes da                   rnr('I empresa de:
                                                                                                                        m~ntos      de
                Gtaartla c-0stejra           fa.chada. Em tr!s
                                                                                                                        coca1na vindos
                locial e tran.spor·          ml~!!I, traz ao                  Ub.iria          .
                                                                              Ciin.tr{ita e teva para o                 de Hong Kong.
                te de coca Illa              menosUS.$1
                p<if~ ;s F''llipinas         mithio para ci pail$             paf:S<tilm.qui'mko                          um
                                                                                                                           c:arre1•·
                di barco                     in~g;ularme.nt~                  resp~ive1 peta                            me11fo com 1$0
                                                                              llr;ooui;ao de m~ta"fe. ·
                                                                              tamimi:; qtm d~pil1is i                        aprtwendido
                                                                              i:~n.via:da p~rlt~                          emd~zembro
                                                                              Estadoa Unldos                              do a!'lo passado


             Ima.gem de
             Paul captmada
             pot cimeru do
             aeroporto do
             Galeio, no lio




                                                                           late Jereve,.qu~ aauftapu com um·can:ega..
                                                                                 mento perto da. coslR. da ilia de Tonp



            BARBITURES

https://tools.folha.com.br/print?site=emcimadahora&url=http://www1.folha.uol.com.br/cotidiano/2013/12/1390050-sul-africano-coordenava-do-rio-esqu...    214
12/3/2019            Case  1:14-cr-00075-RA Document 17-43 Filed 06/07/20 Page 4 of 5
                      South African coordinates Rio scheme in 40 countries of drug and arms trafficking - 12/26/2013 - Daily life - Falha de S.Paulo

        In the documents to which Folha had access in the US file, drug officials reported that Le Roux
        set up RX Limited and opened bank accounts in several countries for the sale of prescription
        drugs via the web.

        The scheme has American doctors, hired to legitimize requests from people who, without a
        prescription, buy psychotropic and barbiturates. Some such as Ultram or Fioricet, banned by
        Anvisa (National Health Surveillance Agency), were sold to Brazil.

        Suspecting that he was being investigated, Le Roux, who lived in Washington and Manila
        (Philippines), moved to Brazil. The first trip took place in October 2011. The second trip in
        February 2012. Three months later, he returned with his family and stayed until August 2012.

        His name was already being investigated by police around the world on suspicion of being a
        supplier of weapons to militias in African countries, but the irregular business in the United
        States caught the attention of authorities in several countries.

        FACADE

        In downtown Rio, he started a shell company, Rainbow Force, to develop custom computer
        programs.

        Although active in the IRS, it never got to work. Both Le Roux and people in his group never
        came to the site. The South African bought two luxury apartments in Barra da Tijuca, west
        side.

        In one of them, in the Waterways condominium, lived with him his wife (Filipino Cindy
        Cayanan), the child, and a nanny. After her husband's arrest, the wife returned to the
        Philippines.

        At Barrabella Condo, she held meetings and saw her lover, an unemployed young woman from
        Rainbow, with whom she has a child.

        Three Israelis took care of Le Roux's business in Rio. In two months they brought to the
        country, without a statement to the IRS, $ 1 million.

        SANDALS

        Between February and August 2012, Le Roux was observed by investigators in shopping malls
        and public places in Rio de Janeiro, always in shorts and sandals.

        He opened bank accounts in Rio, paid bribes to Ecuadorian police and coast guard agents,
        and negotiated with Colombian traffickers.

        From a mall in Barra, he articulated the departure of two boats from Ecuador, each with 200
        kilos of cocaine. One would go to the Philippines and one to Australia.

        To avoid telephone interceptions, Le Roux and the Israelis used satellite phones to hire two
        Czech citizens to carry the charges. The two stayed in Rio
        before heading to Ecuador.

        The cargo to the Philippines has reached its destination. On its way to Australia, the 13-meter-
        long Jereve yacht sank during a storm off the coast of Tonga, South Pacific. The shipment was
        valued at$ 240 million.

        Thanks to testimonials from Le Roux,$ 3.5 million in accounts were seized in Hong Kong. In
        Brazil, the Israelis who supported him are under investigation for collaboration with the
https://tools.folha.com.br/print?site=emcimadahora&url=http://www1.folha.uol.com.br/cotidiano/2013/12/1390050-sul-africano-coordenava-do-rio-esqu...   3/4
12/3/2019
                     Case   1:14-cr-00075-RA Document 17-43 Filed 06/07/20 Page 5 of 5
                      South African coordinates Rio scheme in 40 countries of drug and arms trafficking -12/26/2013 - Daily life - Falha de S.Paulo

        trafficking.


        Page Address:

        httQ://wwwi .fol ha. uol.com.br/cotidiano/2013/12/1390050-sul-africano-coordenava-do-rio-esg uema-em-40-Retres-
        de-trafico-de-d rogas-e- guns.shtml


              Copyright Folha de S. Paulo. All rights reserved. Reproduction of the contents of this page in any form of
               communication, electronic or printed, without the written permission of Folha de S. Paulo is prohibited.




 https://tools.folha.com.br/print?site=emcimadahora&url=http://www1.folha.uol.com.br/cotidiano/2013/12/1390050-sul-africano-coordenava-do-rio-esqu...   4/4
